Case: 2:19-cv-00019-WOB-CJS Doc #: 27 Filed: 04/09/19 Page: 1 of 2 - Page ID#: 178



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION AT COVINGTON

 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED
 SANDMANN and JULIE SANDMANN,

               Plaintiffs,                            No. 2:19-cv-19-WOB-CJS

 v.

 WP COMPANY LLC, d/b/a THE
 WASHINGTON POST,

               Defendant.


                  MOTION OF THE WASHINGTON POST TO DISMISS
                       FOR FAILURE TO STATE A CLAIM

        WP Company LLC, doing business as The Washington Post, by and through its

 undersigned counsel, moves the Court for an order dismissing the complaint pursuant to Federal

 Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be granted.

 Arguments in support of the motion are set forth in the attached memorandum of law.

        Pursuant to Local Rule 7.1(f), the Washington Post requests oral argument on the motion

 to dismiss.

 /s/ Bethany A. Breetz
 Philip W. Collier                          Kevin T. Baine (pro hac vice motion pending)
 Bethany A. Breetz                          Thomas G. Hentoff (pro hac vice motion pending)
 STITES & HARBISON, PLLC                    Nicholas G. Gamse (pro hac vice motion pending)
 400 West Market Street, Suite 1800         Katherine Moran Meeks (pro hac vice motion pending)
 Louisville, KY 40202-3352                  Whitney G. Woodward (pro hac vice)
 Telephone: (502) 587-3400                  WILLIAMS & CONNOLLY LLP
                                            725 Twelfth Street, N.W.
 William G. Geisen                          Washington, DC 20005
 STITES & HARBISON, PLLC                    Telephone: (202) 434-5000
 100 East RiverCenter Boulevard
 Suite 450 Covington, KY 41011              Counsel for The Washington Post
 Telephone: (859) 652-7601

 Counsel for The Washington Post
Case: 2:19-cv-00019-WOB-CJS Doc #: 27 Filed: 04/09/19 Page: 2 of 2 - Page ID#: 179



                                       Certificate of Service

        I hereby certify that on April 9, 2019, I electronically filed the foregoing Motion to Dismiss

 with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

 filing to registered CM/ECF participants.


                                                       /s/ Bethany A. Breetz
                                                       Counsel for The Washington Post




                                                  -2-
